CaSe: 4214-CV-00832-DCN DOC #Z 200 Filed: 11/19/18 l Of l. Page|D #Z 9426

UNITED STATF_,S DlSTR_lCT COURT
NORTHERN DlSTRlCT OF OHIO
EASTERN DT\TISION

CHR_ISTOPHER META, on behalf of himself CASE NO. 4:14-€\=’-0832

and all others similarly situated,
Plairatlff, _lUDGE DONA_LD C. NUGENT

VS.

wll//t
law /J\H.
W ME@ ¥£W.@
n l l

TARGET CORPORATION, et al.,

Defendants.

\_/\_/\_/\_/\_/\_/\_/\_/\_/‘~_/\_/

 

MOTION TO MODIFY BOND 'I`O SECURE PAYMENT WMW

oF eosTs AND ATTORNEYS’ FEES oN APPEAL
(FED. R. APP. P. 7)

 

Pla`mtjff moves the Court to modify the bond order against Objector Erich Neurnann.

On Septernber 24_. 2018, the Court ordered Neurnann and another Objector, Shei]a Ference,
to post an Appellate Rule 7 bond. ECF No. 188. Both Neumann and Ference had appealed the
Court’s approval of the class action settlementl The Court ordered that Ference and Neumann “to
each Contrjbute $4(],000.00 toward a total bond of" SS0,000.0U to ensure payment of Costs on
appeal.” ]d. at PagelD #: 9369.

Ference has since abandoned her appeal §e:= Doc. 31 in Case No. 18-3828 (Gth Cir.).
Because Ference has abandoned her appeal, Pla.intifi' asks the Conrt to modify its bond order and
increase the amount of bond Neumarm must post to SSO__OUU. As the Court stated in its order, the
$S0,000 total covers the costs on appeal Neumann only had to pay1 a lower amount, because there
Was another appeal No\r that he is the only one pursuing an appeal, Neumarm should have to pa_v

the entire SS0,0UO. To date, Neumann has not paid the 340,000 the Court previousl)w Ordered him to

